IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 10 MM 2022
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
GARY HAYES,                                   :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.